NOT RECOMMENDED FOR PUBLICATION
                              File Name: 09a0191n.06
                               Filed: March 11, 2009

                                       No. 06-5941

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                    On Appeal from the United States
                                                      District Court for the Western
MUJAHID MUHAMMAD,                                     District of Tennessee

       Defendant-Appellant.
                                            /

BEFORE:       RYAN, SILER, and GRIFFIN, Circuit Judges.

       RYAN, Circuit Judge.        The defendant, Mujahid Muhammad, appeals the district

court’s denial of his motion to suppress the statements he made to a police officer after he

was stopped outside an apartment building and then arrested. We conclude that the

officer had reasonable suspicion to justify stopping Muhammad for a brief investigatory

inquiry, and we will affirm the district court’s refusal to suppress the statements.

                                                I.

       In the late morning of May 7, 2003, Officer Tommie Jones of the Memphis,

Tennessee, Police Department received a call from the manager of Pershing Park

Apartments asking him to investigate a group of young men who were loitering outside the

apartment complex and playing loud music. Apartment residents had experienced trouble

in the past with loitering and burglaries. Officer Jones and another officer responded to the

call in separate vehicles.
(No. 06-5941)                               -2-

       As Officer Jones drove into the apartment complex, he saw three men standing near

a car in the parking lot of the building. Jones parked his patrol car and instructed the men

to stay where they were. Two complied, while the third, later identified as the defendant

Muhammad, walked away from the group and towards the apartment building. Jones

called out to Muhammad to remain where he was, but Muhammad did not respond.

Instead, he walked to the building and entered a corridor where there was a stairwell.

       From where Officer Jones was standing, he could see Muhammad through large

glass windows. He watched Muhammad ascend the stairs, bend over, and then turn

around and come back down the stairs, exit the building, and walk towards him. Officer

Jones stopped Muhammad and then patted him down.

       Jones then placed Muhammad in the back of the patrol car and went into the

building and up the stairwell where he had seen Muhammad bend over. There, he found

a .22 caliber pistol on the landing at the top of the stairs. The officer then returned to the

patrol car and told Muhammad that he was going to issue him a citation for possessing the

weapon. At this point, Officer Jones obtained a written release of rights from Muhammad

and then questioned him about the firearm.

       Muhammad admitted that the firearm was his and told Jones that he had a prior

robbery conviction for which he had served four and a half years in prison. Since

Muhammad was carrying some identification documents, Officer Jones did not take him

to the police station, but instead issued Muhammad a misdemeanor citation for unlawful

possession of a weapon in a public place and released him. Muhammad was later

charged with being a felon in possession of a firearm and requested a jury trial.
(No. 06-5941)                                -3-

       Before trial, Muhammad moved to suppress the firearm discovered at the scene as

well as the statements he made to the officer. The district court denied the motions and

the case proceeded to trial. The jury convicted Muhammad of being a felon in possession

of a firearm in violation of 18 U.S.C. § 922(g)(1), and the court sentenced him to 77

months’ imprisonment. Muhammad then filed a timely appeal. He has now abandoned

his challenge to the constitutionality of the seizure of the firearm, and seeks only

suppression of the statements he made to Officer Jones. Muhammad argues that the

initial stop violated his Fourth Amendment rights and that the statements he made should

have been suppressed pursuant to the exclusionary rule.

                                              II.

       We review the district court’s factual findings for clear error and its legal conclusions

de novo. United States v. Dotson, 49 F.3d 227, 229 (6th Cir. 1995). The issue whether

a police officer had reasonable suspicion to make an investigatory stop is reviewed de

novo. Ornelas v. U.S., 517 U.S. 690, 699 (1996).

       Under the Fourth Amendment, in order to justify a brief investigatory stop, an officer

must have a reasonable suspicion based on objective facts that the individual is engaged

in criminal activity.   Brown v. Texas, 443 U.S. 47, 51 (1979).              We assess the

reasonableness of an officer’s suspicion based on a totality of the circumstances. Illinois

v. Gates, 462 U.S. 213, 230-31 (1983). An officer is entitled to rely upon his observations

and may also draw upon his own experience and specialized training to make inferences

and deductions about a subject’s suspicious behavior. United States v. Cortez, 449 U.S.
411, 418 (1981).

                                              III.
(No. 06-5941)                               -4-

        The district court did not err in its conclusion that Officer Jones had a reasonable

basis to suspect that Muhammad was involved in criminal activity, justifying a brief

investigatory stop. First, Officer Jones was responding to the apartment manager’s

request to investigate the loitering group of men. Second, when Officer Jones approached

the group to ask them questions, he saw Muhammad walk away and ignore his request to

stop.   While evasive behavior and refusal to answer police questions may not of

themselves provide reasonable suspicion, Florida v. Royer, 460 U.S. 491, 497-98 (1983),

such conduct is pertinent to an officer’s decision whether to make an investigatory stop.

Illinois v. Wardlow, 528 U.S. 119, 124-25 (2000). Jones saw Muhammad enter the

building, go up the stairs, bend over, return back downstairs towards him, and exit the

building. From these actions, Jones inferred that Muhammad may be involved in criminal

activity warranting a brief investigation. Jones therefore had a reasonable suspicion that

criminal activity may be afoot and was justified in briefly detaining Muhammad, including

placing him in the police car, in order to investigate what Muhammad was apparently

attempting to hide.

        Once the gun was discovered in the building of the place where Jones had seen

Muhammad bend over, Jones clearly had sufficient reason to continue to hold Muhammad

while issuing the citation, obtaining Muhammad’s written waiver of his rights, and asking

him questions about the firearm.

        We conclude that the district court did not err in denying the motion to suppress

Muhammad’s inculpatory statements.

                                             IV.

        For these reasons, we AFFIRM the district court’s decision.